Citation Nr: 1215692	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at a November 2011 videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file. 

This case was previously before the Board in January 2012, on which occasion it was remanded to allow the Appeals Management Center (AMC) to further assist the appellant in the development of his claim.  The development requested has been completed, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the case is once again before the Board for appellate consideration. 


FINDING OF FACT

The Veteran's rheumatic heart disease clearly preexisted his entry upon active service, and did not undergo a clinically identifiable permanent increase in severity during that service.  


CONCLUSION OF LAW

The Veteran's heart disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated September 2009 and January 2012.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran was afforded a VA examination during the pendency of his appeal.  The January 2012 examination report reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate physical examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a heart disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran first claimed entitlement to service connection for a heart disorder in September 2009.  In a November 2009 rating decision the RO denied entitlement to service connection for that condition.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  The RO issued a Statement of the Case (SOC) in April 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in May 2010.  In January 2012 the Board remanded the Veteran's claim for further development.  The development requested in those remands has been completed, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The Veteran's primary contention appears to be that he had a preexisting heart disorder prior to entering service and that during service that condition was aggravated.  

The provisions of 38 U.S.C.A. § 1111 provide that a Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates than an injury or disease existed prior thereto.  As the evidence outlined below indicates that the Veteran has a heart disorder that preexisted service the applicable legal standard requires a determination as to whether clear and unmistakable evidence exists that (1) the Veteran's heart disorder did pre-exist service, and that (2) the Veteran's heart disorder was not aggravated by service.  VAOGCPREC 3-2003 (July 15, 2003).  

The relevant evidence of record includes service treatment records, VA treatment records, private treatment records, a VA examination report, Social Security Administration records and both written and oral statements from the Veteran and his spouse.

This evidence demonstrates that the Veteran currently has some form of heart disease.  Moreover, the Board finds that the statements and documentary evidence presented by the Veteran indicate the possibility that the Veteran had a heart disorder before his entry into service in 1966.  As such, the crucial question is whether or not the Veteran's current heart disorder was caused by or aggravated by his time in service.  

An October 1965 letter from a private physician noted that the Veteran had slight enlargement of the heart.  This physician stated that physical examination of the heart revealed systolic murmurs to apex with snapping A2.  A March 1966 letter from a private physician indicates that the Veteran had rheumatic fever as a child and that this left him with a bad, enlarged heart.  This physician stated that he did not recommend the Veteran for military service.  

The Veteran's November 1965 entrance examination indicates that he reported having had rheumatic fever as a child.  Service records from April 1966 and May 1966 indicate that the Veteran had rheumatic fever at age 6 and that his entry to school was delayed until age 8.  It was noted that the Veteran fatigued easily, but this was stated to be due to his legs and calves.  On running he reported tightness in his chest.  The Veteran's heart rhythm was normal.  The evaluating provider stated that there was no good evidence for active rheumatic heart disease, residual rheumatic heart disease, valvular symptoms, cardiomegaly or any decompensation.  Monthly prophylaxis was recommended and the Veteran was put on a regimen of monthly penicillin injections.  Records from November 1966 indicate that the Veteran was referred to a cardiologist for possible atrial septal defect.  The examining physician determined that there was no evidence of hemodynamically significant heart disease or atrial septal defect.  Records from July 1967 indicate that the Veteran was seen after fainting in formation.  The evaluating provider stated that there was no evidence that this fainting spell was related to a heart disorder.  During the Veteran's January 1968 separation examination he reported that he had rheumatic fever in 1953.  Clinical evaluation of the Veteran's heart indicated normal findings.  

A May 1969 letter from one of the Veteran's private physicians indicates that he saw the Veteran in April 1969 for chest pain.  EKG and x-ray results did not show any heart abnormality.  

The Veteran began receiving treatment at a VA medical center in August 2009.  Those records indicate that the Veteran had a past medical history of a stroke in May 2006 and that he had a current history of high blood pressure, high cholesterol, muscle spasms, night sweating, weakness, headaches, hearing loss, dizziness, short-term memory loss, speech difficulties and lack of concentration as a result of the stroke.  The examiner noted that the Veteran's heart was irregular with frequent missed beats.  He noted a possible heart block.  An EKG showed normal sinus rhythm with inferior infarct, age undetermined, and abnormal EKG.  The examiner was able to auscultate abnormalities in the rhythm.  Radiographic imagery revealed the heart to be normal in size and configuration.  Arteriosclerotic calcification was seen within the aorta.  Subsequent VA treatment records show continued treatment for hypertension, high cholesterol, the Veteran's abnormal heart rate and other symptoms.  

In November 2011 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that after developing rheumatic fever as a child he fatigued easily.  He stated that he wasn't able to perform required exercises in service and that these activities brought more stress to his heart.  

In January 2012 the Veteran was afforded a VA examination in support of his claim.  In his examination report the examiner noted that the Veteran did have rheumatic heart disease as a child.  The examiner noted that the Veteran has not been diagnosed with any ischemic heart disease and has not had any other problems associated with his heart that he was aware of.  The examiner noted that the Veteran had not had a myocardial infarction and did not have congestive heart failure.  No cardiac arrhythmia or valve conditions were noted.  Physical examination revealed a normal heart rhythm and normal heart sounds.  The examiner noted that there was evidence of cardiac hypertrophy on echocardiogram, that left ventricular ejection fraction was 55 percent, that the Veteran had abnormal wall motion and that the Veteran had mildly increased ventricular wall thickness.  In the opinion presented in that report the examiner stated that there was no current of evidence of a heart condition beyond cardiac hypertrophy.  He noted that these findings were not indicative of aggravation of rheumatic fever and were most likely due to the Veteran's history of hypertension and not due to rheumatic fever.  In so finding, the examiner stated that the Veteran's claimed heart disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  In so finding, the examiner noted that there was no evidence of residuals problems secondary to the Veteran's rheumatic fever and that no cardiac abnormality was noted on examination that would be consistent with rheumatic heart disease.

Records from the Social Security Administration indicate that the Veteran was granted benefits for residuals from a cerebral vascular accident (stroke) and hypertension.  These records do not indicate cardiovascular involvement and do not contain treatment records referencing cardiovascular involvement.  

After a thorough review of all the evidence presented, the Board finds that there is clear and unmistakable evidence that the Veteran's heart disorder existed prior to service.  In this regard, the Board notes that the Veteran himself asserts that he had rheumatic heart disease as a child.  The Veteran's service treatment records repeatedly reference the Veteran's childhood rheumatic heart disease and the Veteran has submitted pre-service letters from private physicians indicating that he had rheumatic heart disease as a child.  

Furthermore, the Board finds that there is clear and unmistakable evidence that the Veteran's heart disorder was not permanently aggravated by active service beyond the natural progression of that disease.  The Board notes that the Veteran's service treatment records did not contain any findings indicative of current heart disorder.  Rather, these records referenced the Veteran's childhood rheumatic heart disease.  Service treatment records do not indicate any active heart disease or any worsening of his childhood rheumatic heart disease.  The Veteran has asserted that he fatigued easily in service and service records support these assertions.  In this context, the Board notes that the Veteran is competent to report the symptoms that he suffered from during service and that these symptoms continued after service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  Nevertheless, these findings do not indicate an actual worsening in any preexisting disease.  

Moreover, January 2012 VA examination report, which indicates a full review of the Veteran's claims file, contains the examiner's opinion that there was no current of evidence of a heart condition beyond cardiac hypertrophy.  He noted that these findings were not indicative of aggravation of rheumatic fever and were most likely due to the Veteran's history of hypertension and not due to rheumatic fever.  In so finding, the examiner stated that the Veteran's claimed heart disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  In so finding, the examiner noted that there was no evidence of residuals problems secondary to the Veteran's rheumatic fever and that no cardiac abnormality was noted on examination that would be consistent with rheumatic heart disease.  This opinion is based on well-reasoned medical conclusions that are supported by the record.  By contrast, the appellant has not submitted any statements or other evidence indicating that any heart disorder was permanently aggravated during service.  

After carefully considering all the evidence of record the Board finds the record clearly and unmistakably shows that the Veteran's heart disorder predated service and was not aggravated therein.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).

As the Board has determined that the disability existed prior to service and was not aggravated during service beyond the natural progression of that disease, there is no basis to consider service connection based upon direct incurrence.  Therefore, service connection for a heart disorder is denied, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for a heart disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


